 

Exhibit No. 10.4

 

TERMINATION AGREEMENT

 

This Termination Agreement is made and entered into, to be effective as of
January 11, 2008 (the “Effective Date”), between Speakeasy Gaming of Las
Vegas, Inc., a Nevada corporation (“Seller”) and Ganaste LLC, a Nevada limited
liability company (“Purchaser”).  Seller and Purchaser are referred to as
“Party” and collectively as “Parties.”

 

RECITALS

 


A.            MANDEKIC COMPANIES, LLC, A NEVADA LIMITED LIABILITY COMPANY
(“MANDEKIC”) AND SELLER ENTERED INTO A PURCHASE AND SALE AGREEMENT DATED
FEBRUARY 9, 2007 (THE “PURCHASE AGREEMENT”), PURSUANT TO WHICH SELLER AGREED TO
SELL AND TRANSFER THE REAL PROPERTY COMMONLY KNOWN AS THE RAMADA INN AND
SPEEDWAY HOTEL AND CASINO, LOCATED AT 3227 CIVIC CENTER DRIVE, NORTH LAS VEGAS,
NEVADA, IDENTIFIED AS CLARK COUNTY ASSESSOR’S PARCEL NUMBERS 139-11-803-002,
139-11-815-001 AND 139-11-815-003 AND AS MORE PARTICULARLY DESCRIBED IN THE
PURCHASE AGREEMENT (THE “REAL PROPERTY”) AND THE VARIOUS ASSETS LOCATED THEREON.


 


B.            MANDEKIC ASSIGNED AND TRANSFERRED TO MAST GAMING, LLC (“MAST”) ALL
OF ITS RIGHT, TITLE AND INTEREST IN AND TO THE PURCHASE AGREEMENT AND THE
BENEFIT OF THE EARNEST MONEY (AS DEFINED IN SECTION 2(A) OF THE PURCHASE
AGREEMENT).


 


C.            MAST ENTERED INTO AN ASSIGNMENT OF PURCHASE AGREEMENT DATED AS OF
SEPTEMBER 28, 2007 PURSUANT TO WHICH MAST ASSIGNED AND TRANSFERRED TO PURCHASER
ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO THE PURCHASE AGREEMENT AND THE
BENEFIT OF THE EARNEST MONEY.


 

D.            The Parties desire to terminate the Purchase Agreement.

 

AGREEMENT

 

NOW, THEREFORE, the Parties hereto mutually agree as follows:

 


1.             ACCURACY OF RECITALS.  THE PARTIES ACKNOWLEDGE THAT THE RECITALS
SET FORTH ABOVE ARE TRUE, ACCURATE AND CORRECT, AND ARE INCORPORATED HEREIN BY
THIS REFERENCE.


 


2.             TERMINATION.  AS OF THE EFFECTIVE DATE, THE PARTIES HEREBY CANCEL
AND TERMINATE THE PURCHASE AGREEMENT, AND THE EARNEST MONEY SHALL CONCURRENTLY
BE DELIVERED TO PURCHASER.  AS OF THE EFFECTIVE DATE, THE PARTIES SHALL HAVE NO
FURTHER OBLIGATIONS UNDER THE PURCHASE AGREEMENT EXCEPT THOSE THAT EXPRESSLY
SURVIVE SUCH TERMINATION.


 


3.             MUTUAL REPRESENTATIONS AND WARRANTIES.  EACH PARTY REPRESENTS AND
WARRANTS TO THE OTHER PARTIES THAT AS OF THE EFFECTIVE DATE:


 

A.             EACH IS A CORPORATION OR LIMITED LIABILITY COMPANY, DULY
ORGANIZED AND VALIDLY EXISTING;

 

 

--------------------------------------------------------------------------------


 

B.             EACH PARTY HAS THE RIGHT, POWER, LEGAL CAPACITY AND AUTHORITY TO
ENTER INTO THIS TERMINATION AGREEMENT AND TO PERFORM THE OBLIGATIONS HEREUNDER,
AND HAS OBTAINED THE APPROVALS AND/OR CONSENTS OF ANY PERSON WHICH ARE NECESSARY
IN CONNECTION HEREWITH;

 

C.             THE PERSON(S) EXECUTING THIS TERMINATION AGREEMENT ON BEHALF OF
EACH PARTY IS AUTHORIZED TO BIND SUCH PARTY, IS AUTHORIZED AND EMPOWERED TO
PERFORM ITS OBLIGATIONS HEREUNDER;

 

D.             EACH PARTY HAS NOT ASSIGNED, TRANSFERRED, ENCUMBERED OR CONVEYED
ANY RIGHT, TITLE OR INTEREST IN THE PURCHASE AGREEMENT TO ANOTHER PERSON; AND

 

E.             THIS TERMINATION AGREEMENT AND ALL DOCUMENTS AND INSTRUMENTS
CONTEMPLATED HEREBY ARE, OR UPON EXECUTION AND DELIVERY WILL BE, DULY EXECUTED
AND DELIVERED BY SUCH PARTY CONSTITUTE, OR UPON EXECUTION AND DELIVERY WILL
CONSTITUTE, VALID AND LEGALLY BINDING OBLIGATIONS OF THE SUCH PARTY ENFORCEABLE
AGAINST THE OTHER PARTIES IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF.

 


4.             MISCELLANEOUS.


 

A.             ENTIRE AGREEMENT.  THIS TERMINATION AGREEMENT CONTAINS THE ENTIRE
AGREEMENT BETWEEN THE PARTIES RESPECTING ALL MATTERS AND ALL PRIOR NEGOTIATIONS
AND UNDERSTANDINGS, VERBAL OR WRITTEN, BETWEEN THE PARTIES HAVE BEEN MERGED
HEREIN.

 

B.             FURTHER ACTS.  EACH PARTY AGREES, UPON DEMAND (AT ANY TIME AND
FROM TIME TO TIME) BY ANY OTHER PARTY OR ITS AUTHORIZED REPRESENTATIVES, TO
PROMPTLY EXECUTE AND DELIVER TO SUCH PARTY SUCH OTHER AND FURTHER DOCUMENTATION
AS MAY BE REQUIRED OR APPROPRIATE TO CONFIRM, IMPLEMENT AND ENFORCE THE TERMS
AND CONDITIONS UNDER THIS TERMINATION AGREEMENT.

 

C.             COUNTERPARTS.  THIS TERMINATION AGREEMENT MAY BE EXECUTED IN ITS
ORIGINAL VERSION OR IN ANY COPIES, COUNTERPARTS, OR OTHER DUPLICATES, AND THUS
ALL SIGNATURES NEED NOT APPEAR ON THE SAME DOCUMENT.

 

D.             GOVERNING LAW.  THIS TERMINATION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEVADA, REGARDLESS OF
THE LAW THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF
LAWS THEREOF.  EACH PARTY AGREES THAT ANY LEGAL SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS TERMINATION AGREEMENT SHALL BE INSTITUTED
EXCLUSIVELY IN A UNITED STATES DISTRICT COURT OR A NEVADA STATE COURT THAT IS
LOCATED IN CLARK COUNTY, NEVADA.

 

(Signatures follow on next page.)

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Termination Agreement
as of the Effective Date.

 

 

SELLER:

 

PURCHASER:

Speakeasy Gaming of Las Vegas, Inc., a Nevada corporation

 

Ganaste LLC, a Nevada limited liability company

 

 

 

 

 

By:

/s/ Edson R. Arneault

 

By:

/s/ Michael J. Mixer

 

   Edson R. Arneault, President

 

 

   Michael J. Mixer, as Manager  

 

 

 

 

 

 

 

 

By:

/s/ Alexander Rodrigo

 

 

 

 

   Alexander Rodrigo, as Manager

 

 

 

 

 

 

 

 

By:

/s/ Bruce Deifik

 

 

 

 

   Bruce Deifik, as Manager

 

 

 

 

 

 

 

 

By:

/s/ Keith Redmond

 

 

 

 

   Keith Redmond, as Manager

 

 

 

 

 

 

 

 

By:

/s/ Seth Schorr

 

 

 

 

   Seth Schorr, as Manager

 

 

 

 

--------------------------------------------------------------------------------